Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 1 of 27 PageID #: 9435




                  EXHIBIT C
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 2 of 27 PageID #: 9436


                                                                                 United States Patent and Trademark Office
                                                                                                  Commissioner for Patents
                                                                                 United States Patent and Trademark Office
                                                                                                             P.O. Box 1450
                                                                                                Alexandria, VA 22313‐1450
                                                                                                            www.uspto.gov
                                       Ex Parte Reexamination Filing Data ‐ September 30, 2020

1. Total requests filed since start of Ex Parte reexam on 07/01/81 1.…………................................................             14185
           a. By patent owner                                                                                        3954             27.9%
           b. by other member of the public                                                                        10056              70.9%
           c. By order of Commissioner                                                                                 175             1.2%

2. Number of Filings by discipline
        a. Chemical Operation                                                                                                3843     27.1%
        b. Electrical Operation                                                                                              5279     37.2%
        c. Mechanical Operation                                                                                              4790     33.8%
        d. Design Patents                                                                                                     273      1.9%

3. Annual Ex Parte Reexam Filings
          Fiscal Yr.   No        Fiscal Yr.                    No          Fiscal Yr.       No        Fiscal Yr.   No    Fiscal Yr.   No
            1981 78 (3 mos.)       1989                        242           1997           380         2005       520     2013       305
            1982       187         1990                        297           1998           348         2006       473     2014       355
            1983       186         1991                        309           1999           391         2007       600     2015       244
            1984       189         1992                        390           2000           312         2008       690     2016       222
            1985       230         1993                        359           2001           295         2009       603     2017       191
            1986       232         1994                        379           2002           272         2010       697     2018       187
            1987       240         1995                        395           2003           394         2011       734     2019       163
            1988       269         1996                        413           2004           436         2012       780     2020       198

4. Number known to be in litigation…………........................................................................              5428     38.3%

                                2
5. Decisions on requests ………….................................................................................                        14185
          a. No. granted                                                                                                   13082      92.2%
                 (1) By examiner                                                                                           12888
                 (2) By Director (on petition)                                                                               194
          b. No. denied                                                                                                     1183       8.3%
                 (1) By examiner                                                                                            1103
                 (2) Reexam vacated                                                                                           80

6. Total examiner denials (includes denials reversed by Director)…………........................                                          1103
           a. Patent owner requester                                                                                          525     47.6%
           b. Third party requester                                                                                           578     52.4%




                                                                                                                                            1/2
    Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 3 of 27 PageID #: 9437



7. Overall reexamination pendency (Filing date to certificate issue date)........................
           a. Average pendency                                                                                   25.7 (mos.)
           b. Median pendency                                                                                    19.3 (mos.)

                                        3
8. Reexam certificate claim analysis:              Owner 3rd Party Comm'r
                                                  Requester Requester Initiate                      Overall   Numbers

a. Certificates with all claims confirmed             6%          14%          0%                    20.9%     2672
b. Certificates with all claims canceled              3%          10%          0%                    13.1%     1668
c. Certificates with claims changes                  22%          44%          1%                    66.0%     8424

9. Total ex parte reexamination certificates issued (1981 – present) …………………………………                             12764

10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
         a. Certificates – PATENT OWNER REQUESTER                                         3960
                     a. All claims confirmed                                    809      20.4%
                     b. All claims canceled                                     396      10.0%
                     c. Claims changed                                         2755      69.6%
         b. Certificates – 3rd PARTY REQUESTER                                            8630
                     a. All claims confirmed                                   1846      21.4%
                     b. All claims canceled                                    1226      14.2%
                     c. Claims changed                                         5558      64.4%
         c. Certificates – COMMISSIONER INITIATED REEXAM                                   174
                     a. All claims confirmed                                     17       9.8%
                     b. All claims canceled                                      46      26.4%
                     c. Claims changed                                          111      63.8%




                                                                                                                               2/2
      Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 4 of 27 PageID #: 9438


                                                                                   United States Patent and Trademark Office
                                                                                                    Commissioner for Patents
                                                                                   United States Patent and Trademark Office
                                                                                                               P.O. Box 1450
                                                                                                  Alexandria, VA 22313‐1450
                                                                                                              www.uspto.gov
                                         Ex Parte Reexamination Filing Data ‐ September 30, 2019

 1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                   13987
            a. By patent owner                                                                                        3919                   28%
            b. by other member of the public                                                                          9893                   71%
            c. By order of Commissioner                                                                                  175                  1%

 2. Number of Filings by discipline
         a. Chemical Operation                                                                                                    3791      27%
         b. Electrical Operation                                                                                                  5214      37%
         c. Mechanical Operation                                                                                                  4732      34%
         d. Design Patents                                                                                                         250       2%

 3. Annual Ex Parte Reexam Filings
           Fiscal Yr.   No        Fiscal Yr.                     No           Fiscal Yr.       No         Fiscal Yr.    No    Fiscal Yr.   No
             1981 78 (3 mos.)       1989                         242            1997           380          2005        520     2013       305
             1982       187         1990                         297            1998           348          2006        473     2014       355
             1983       186         1991                         309            1999           391          2007        600     2015       244
             1984       189         1992                         390            2000           312          2008        690     2016       222
             1985       230         1993                         359            2001           295          2009        603     2017       191
             1986       232         1994                         379            2002           272          2010        697     2018       187
             1987       240         1995                         395            2003           394          2011        734     2019       163
             1988       269         1996                         413            2004           436          2012        780

 4. Number known to be in litigation…………........................................................................                  1938      14%

 5. Decisions on requests 2 ………….....................................................................................                      14130
           a. No. granted                                                                                                       12905        91%
                  (1) By examiner                                                                                               12718
                  (2) By Director (on petition)                                                                                   187
           b. No. denied                                                                                                         1277        9%
                  (1) By examiner                                                                                                1225
                  (2) Reexam vacated                                                                                               52

 6. Total examiner denials (includes denials reversed by Director)…………........................                                              1226
            a. Patent owner requester                                                                                              524       43%
            b. Third party requester                                                                                               702       57%




1 Total decisions on requests does not include requests that have been vacated or are pending.
2 The Director granted requests are only granted petitions on denial under 37 CFR 1.515.                                                         1/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 5 of 27 PageID #: 9439


 7. Overall reexamination pendency (Filing date to certificate issue date)........................
            a. Average pendency                                                                                   25.8 (mos.)
            b. Median pendency                                                                                    19.4 (mos.)

 8. Total ex parte reexamination certificates issued (1981 ‐ present)………………..                          11980
                                                 Owner 3rd Party Comm'r
                                               Requester Requester Initiate                          Overall   Numbers

 a. Certificates with all claims confirmed             6%          15%          0%                    20.7%     2480
 b. Certificates with all claims canceled              3%          10%          0%                    12.7%     1517
 c. Certificates with claims changes                  19%          46%          1%                    66.6%     7983

 9. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
          a. Certificates – PATENT OWNER REQUESTER                                         3325
                      a. All claims confirmed                                    693        21%
                      b. All claims canceled                                     300          9%
                      c. Claims changed                                         2332        70%
          b. Certificates – 3rd PARTY REQUESTER                                            8481
                      a. All claims confirmed                                   1769        21%
                      b. All claims canceled                                    1170        14%
                      c. Claims changed                                         5542        65%
          c. Certificates – COMMISSIONER INITIATED REEXAM                                    174
                      a. All claims confirmed                                      18       10%
                      b. All claims canceled                                       47       27%
                      c. Claims changed                                          109        63%




1 Total decisions on requests does not include requests that have been vacated or are pending.
2 The Director granted requests are only granted petitions on denial under 37 CFR 1.515.                                        2/2
      Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 6 of 27 PageID #: 9440


                                                                                   United States Patent and Trademark Office
                                                                                                    Commissioner for Patents
                                                                                   United States Patent and Trademark Office
                                                                                                               P.O. Box 1450
                                                                                                  Alexandria, VA 22313‐1450
                                                                                                              www.uspto.gov
                                         Ex Parte Reexamination Filing Data ‐ September 30, 2018

  1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                14005
             a. By patent owner                                                                                      4137                  30%
             b. by other member of the public                                                                        9825                  70%
             c. By order of Commissioner                                                                                 43                 0%

  2. Number of Filings by discipline
          a. Chemical Operation                                                                                                 3782      27%
          b. Electrical Operation                                                                                               5270      38%
          c. Mechanical Operation                                                                                               4717      34%
          d. Design Patents                                                                                                      236       2%

  3. Annual Ex Parte Reexam Filings
            Fiscal Yr.   No       Fiscal Yr.                    No          Fiscal Yr.        No         Fiscal Yr.   No    Fiscal Yr.   No
              1981 78 (3 mos.) 1989                             242           1997            380          2005       520     2013       305
              1982       187        1990                        297           1998            348          2006       473     2014       355
              1983       186        1991                        309           1999            391          2007       601     2015       243
              1984       189        1992                        390           2000            312          2008       691     2016       225
              1985       230        1993                        359           2001            295          2009       605     2017       189
              1986       232        1994                        379           2002            272          2010       698     2018       189
              1987       240        1995                        395           2003            394          2011       736
              1988       269        1996                        413           2004            436          2012       781

  4. Number known to be in litigation…………........................................................................               4731      34%

  5. Decisions on requests………….....................................................................................                      13178
            a. No. granted                                                                                                    12042        91%
                   (1) By examiner                                                                                            11891
                   (2) By Director (on petition)                                                                                151
            b. No. denied                                                                                                      1136        9%
                   (1) By examiner                                                                                             1089
                   (2) Reexam vacated                                                                                            47

  6. Total examiner denials (includes denials reversed by Director)…………........................                                           2272
             a. Patent owner requester                                                                                           586       26%
             b. Third party requester                                                                                           1686       74%

  7. Overall reexamination pendency (Filing date to certificate issue date)........................
             a. Average pendency                                                                                                 27.7 (mos.)
             b. Median pendency                                                                                                  19.8 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2018                                            1/2
      Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 7 of 27 PageID #: 9441



  8. Reexam certificate claim analysis:           Owner 3rd Party Comm'r
                                                 Requester Requester Initiate                    Overall

             a. All claims confirmed                 6%          15%         0%                    21%
             b. All claims canceled                  3%          10%         0%                    12%
             c. Claims changed                      20%          47%         0%                    67%

  9. Total ex parte reexamination certificates issued (1981 – present) ………………………                   11403
             a. Certificates with all claims confirmed                        2391                   21%
             b. Certificates with all claims canceled                         1404                   12%
             c. Certificates with claims changes                              7608                   67%

  10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
           a. Certificates – PATENT OWNER REQUESTER                                        3337
                       a. All claims confirmed                                   690        21%
                       b. All claims canceled                                    293         9%
                       c. Claims changed                                        2313        69%
           b. Certificates – 3rd PARTY REQUESTER                                           8362
                       a. All claims confirmed                                  1681        20%
                       b. All claims canceled                                   1062        13%
                       c. Claims changed                                        5174        62%
           c. Certificates – COMMISSIONER INITIATED REEXAM                                   41
                       a. All claims confirmed                                     2         5%
                       b. All claims canceled                                     23        56%
                       c. Claims changed                                          16        39%




1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2018                                            2/2
      Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 8 of 27 PageID #: 9442


                                                                                   United States Patent and Trademark Office
                                                                                                    Commissioner for Patents
                                                                                   United States Patent and Trademark Office
                                                                                                               P.O. Box 1450
                                                                                                  Alexandria, VA 22313‐1450
                                                                                                              www.uspto.gov
                                         Ex Parte Reexamination Filing Data ‐ September 30, 2017

  1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                13641
             a. By patent owner                                                                                      3912                  29%
             b. by other member of the public                                                                        9686                  71%
             c. By order of Commissioner                                                                                 43                 0%

  2. Number of Filings by dicipline
          a. Chemical Operation                                                                                                 3670      27%
          b. Electrical Operation                                                                                               5148      38%
          c. Mechanical Operation                                                                                               4596      34%
          d. Design Patents                                                                                                      227       2%

  3. Annual Ex Parte Reexam Filings
            Fiscal Yr.   No       Fiscal Yr.                    No          Fiscal Yr.        No         Fiscal Yr.   No    Fiscal Yr.   No
              1981 78 (3 mos.) 1989                             242           1997            380          2005       520     2013       305
              1982       187        1990                        297           1998            348          2006       473     2014       355
              1983       186        1991                        309           1999            391          2007       601     2015       243
              1984       189        1992                        390           2000            312          2008       691     2016       219
              1985       230        1993                        359           2001            295          2009       605     2017       191
              1986       232        1994                        379           2002            272          2010       698
              1987       240        1995                        395           2003            394          2011       736
              1988       269        1996                        413           2004            436          2012       781

  4. Number known to be in litigation…………........................................................................               4648      34%

  5. Decisions on requests………….....................................................................................                      13147
            a. No. granted                                                                                                    12047        92%
                   (1) By examiner                                                                                            11913
                   (2) By Director (on petition)                                                                                134
            b. No. denied                                                                                                      1100        8%
                   (1) By examiner                                                                                             1054
                   (2) Reexam vacated                                                                                            46

  6. Total examiner denials (includes denials reversed by Director)…………........................                                           1056
             a. Patent owner requester                                                                                           494       47%
             b. Third party requester                                                                                            562       53%

  7. Overall reexamination pendency (Filing date to certificate issue date)........................
             a. Average pendency                                                                                                 26.4 (mos.)
             b. Median pendency                                                                                                  19.4 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2016
      Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 9 of 27 PageID #: 9443



  8. Reexam certificate claim analysis:           Owner 3rd Party Comm'r
                                                 Requester Requester Initiate                    Overall

             a. All claims confirmed                 6%          15%         0%                    21%
             b. All calims cancled                  3%           9%          0%                    12%
             c. Claims changed                      21%          46%         0%                    67%

  9. Total ex parte reexamination certificates issued (1981 – present) ………………………                   11403
             a. Certificates with all claims confirmed                        2391                   21%
             b. Certificates with all claims canceled                         1404                   12%
             c. Certificates with claims changes                              7608                   67%

  10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
           a. Certificates – PATENT OWNER REQUESTER                                        3296
                       a. All claims confirmed                                   690        21%
                       b. All calims cancled                                     293         9%
                       c. Claims changed                                        2313        70%
           b. Certificates – 3rd PARTY REQUESTER                                           7917
                       a. All claims confirmed                                  1681        21%
                       b. All calims cancled                                    1062        13%
                       c. Claims changed                                        5174        65%
           c. Certificates – COMMISSIONER INITIATED REEXAM                                   41
                       a. All claims confirmed                                     2         5%
                       b. All calims cancled                                      23        56%
                       c. Claims changed                                          16        39%




1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2017                                            2/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 10 of 27 PageID #: 9444


                                                                                   United States Patent and Trademark Office
                                                                                                    Commissioner for Patents
                                                                                   United States Patent and Trademark Office
                                                                                                               P.O. Box 1450
                                                                                                  Alexandria, VA 22313‐1450
                                                                                                              www.uspto.gov
                                         Ex Parte Reexamination Filing Data ‐ September 30, 2016

  1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                13450
             a. By patent owner                                                                                       3887                 29%
             b. by other member of the public                                                                         9520                 71%
             c. By order of Commissioner                                                                                  43                0%

  2. Number of Filings by dicipline
          a. Chemical Operation                                                                                                 3632      27%
          b. Electrical Operation                                                                                               5085      38%
          c. Mechanical Operation                                                                                               4521      34%
          d. Design Patents                                                                                                      212       2%

  3. Annual Ex Parte Reexam Filings
            Fiscal Yr.   No       Fiscal Yr.                    No           Fiscal Yr.       No         Fiscal Yr.   No    Fiscal Yr.   No
              1981 78 (3 mos.) 1989                             242            1997           380          2005       520     2013       305
              1982       187        1990                        297            1998           348          2006       473     2014       355
              1983       186        1991                        309            1999           391          2007       601     2015       243
              1984       189        1992                        390            2000           312          2008       691     2015       219
              1985       230        1993                        359            2001           295          2009       605
              1986       232        1994                        379            2002           272          2010       698
              1987       240        1995                        395            2003           394          2011       736
              1988       269        1996                        413            2004           436          2012       781

  4. Number known to be in litigation…………........................................................................               4350      32%

  5. Decisions on requests………….....................................................................................                      12929
            a. No. granted                                                                                                    11835        92%
                   (1) By examiner                                                                                            11704
                   (2) By Director (on petition)                                                                                131
            b. No. denied                                                                                                      1094        8%
                   (1) By examiner                                                                                             1048
                   (2) Reexam vacated                                                                                            46

  6. Total examiner denials (includes denials reversed by Director)…………........................                                           1048
             a. Patent owner requester                                                                                           492       47%
             b. Third party requester                                                                                            556       53%

  7. Overall reexamination pendency (Filing date to certificate issue date)........................
             a. Average pendency                                                                                               25.77 (mos.)
             b. Median pendency                                                                                                 20.2 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2016                                            1/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 11 of 27 PageID #: 9445



  8. Reexam certificate claim analysis:      Owner 3rd Party Comm'r
                                            Requester Requester Initiate              Overall

              a. All claims confirmed          6%         15%        0%                  21%
              b. All calims cancled            3%         9%         0%                  12%
              c. Claims changed                21%        45%        0%                  66%

  9. Total ex parte reexamination certificates issued (1981 – present) ………………………         10979
             a. Certificates with all claims confirmed                        2337         21%
             b. Certificates with all claims canceled                         1339         12%
             c. Certificates with claims changes                              7303         67%

  10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
           a. Certificates – PATENT OWNER REQUESTER                                        3270
                       a. All claims confirmed                                   685        21%
                       b. All calims cancled                                     291         9%
                       c. Claims changed                                        2294        70%
           b. Certificates – 3rd PARTY REQUESTER                                           7519
                       a. All claims confirmed                                  1631        22%
                       b. All calims cancled                                     999        13%
                       c. Claims changed                                        4889        65%
           c. Certificates – COMMISSIONER INITIATED REEXAM                                   41
                       a. All claims confirmed                                     2         5%
                       b. All calims cancled                                      23        56%
                       c. Claims changed                                          16        39%




1 Total decisions on requests does not include requests that have been vacated or are pending.

data as of 9/30/2014                                     2/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 12 of 27 PageID #: 9446


                                                                               United States Patent and Trademark Office
                                                                                                Commissioner for Patents
                                                                               United States Patent and Trademark Office
                                                                                                           P.O. Box 1450
                                                                                              Alexandria, VA 22313‐1450
                                                                                                          www.uspto.gov
                           Ex Parte Reexamination Filing Data ‐ September 30, 2015

  1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                13136
             a. By patent owner                                                                                       3957                 30%
             b. by other member of the public                                                                         9014                 69%
             c. By order of Commissioner                                                                                165                 1%

  2. Number of Filings by dicipline
          a. Chemical Operation                                                                                                 3569      27%
          b. Electrical Operation                                                                                               5265      40%
          c. Mechanical Operation                                                                                               4418      34%
          d. Design Patents                                                                                                      220       2%

  3. Annual Ex Parte Reexam Filings
            Fiscal Yr.   No       Fiscal Yr.                    No          Fiscal Yr.        No         Fiscal Yr.   No    Fiscal Yr.   No
              1981 78 (3 mos.) 1989                             243           1997            376          2005       524     2013       296
              1982       187        1990                        297           1998            350          2006       511     2014       342
              1983       186        1991                        307           1999            385          2007       643     2015       240
              1984       189        1992                        392           2000            318          2008       680
              1985       230        1993                        359           2001            296          2009       658
              1986       232        1994                        379           2002            272          2010       780
              1987       240        1995                        392           2003            392          2011       759
              1988       268        1996                        418           2004            441          2012       787

  4. Number known to be in litigation…………........................................................................               4819      37%

  5. Decisions on requests………….....................................................................................                      12641
            a. No. granted                                                                                                    11623        92%
                   (1) By examiner                                                                                            11492
                   (2) By Director (on petition)                                                                                131
            b. No. denied                                                                                                      1018        8%
                   (1) By examiner                                                                                              980
                   (2) Reexam vacated                                                                                            38

  6. Total examiner denials (includes denials reversed by Director)…………........................                                           1118
             a. Patent owner requester                                                                                           496       44%
             b. Third party requester                                                                                            622       56%

  7. Overall reexamination pendency (Filing date to certificate issue date)........................
             a. Average pendency                                                                                                 26.5 (mos.)
             b. Median pendency                                                                                                  19.6 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2015                                            1/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 13 of 27 PageID #: 9447



  8. Reexam certificate claim analysis:           Owner 3rd Party Comm'r
                                                 Requester Requester Initiate                    Overall

             a. All claims confirmed                 6%          15%         0%                    21%
             b. All calims cancled                  3%           9%          0%                    12%
             c. Claims changed                      21%          45%         1%                    67%

  9. Total ex parte reexamination certificates issued (1981 – present) ………………………                   10951
             a. Certificates with all claims confirmed                        2331                   21%
             b. Certificates with all claims canceled                         1334                   12%
             c. Certificates with claims changes                              7286                   67%

  10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
           a. Certificates – PATENT OWNER REQUESTER                                        3268
                       a. All claims confirmed                                   685        21%
                       b. All calims cancled                                     291         9%
                       c. Claims changed                                        2292        70%
           b. Certificates – 3rd PARTY REQUESTER                                           7513
                       a. All claims confirmed                                  1628        22%
                       b. All calims cancled                                     998        13%
                       c. Claims changed                                        4887        65%
           c. Certificates – COMMISSIONER INITIATED REEXAM                                  170
                       a. All claims confirmed                                    18        11%
                       b. All calims cancled                                      45        26%
                       c. Claims changed                                         107        63%




1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2015                                            2/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 14 of 27 PageID #: 9448


                                                                               United States Patent and Trademark Office
                                                                                                Commissioner for Patents
                                                                               United States Patent and Trademark Office
                                                                                                           P.O. Box 1450
                                                                                              Alexandria, VA 22313‐1450
                                                                                                          www.uspto.gov
                           Ex Parte Reexamination Filing Data ‐ September 30, 2014

  1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………................................................                13217
             a. By patent owner                                                                                       3833                 29%
             b. by other member of the public                                                                         9217                 70%
             c. By order of Commissioner                                                                                167                 1%

  2. Number of Filings by dicipline
          a. Chemical Operation                                                                                                 3516      27%
          b. Electrical Operation                                                                                               5167      39%
          c. Mechanical Operation                                                                                               4330      33%
          d. Design Patents                                                                                                      204       2%

  3. Annual Ex Parte Reexam Filings
            Fiscal Yr.   No       Fiscal Yr.                    No           Fiscal Yr.       No         Fiscal Yr.   No    Fiscal Yr.   No
              1981 78 (3 mos.) 1989                             243            1997           376          2005       524     2013       305
              1982       187        1990                        297            1998           350          2006       511     2014       343
              1983       186        1991                        307            1999           385          2007       643
              1984       189        1992                        392            2000           318          2008       680
              1985       230        1993                        359            2001           296          2009       658
              1986       232        1994                        379            2002           272          2010       780
              1987       240        1995                        392            2003           392          2011       759
              1988       268        1996                        418            2004           441          2012       787

  4. Number known to be in litigation…………........................................................................               4362      33%

  5. Decisions on requests………….....................................................................................                      12429
            a. No. granted                                                                                                    11402        92%
                   (1) By examiner                                                                                            11271
                   (2) By Director (on petition)                                                                                131
            b. No. denied                                                                                                      1027        8%
                   (1) By examiner                                                                                              990
                   (2) Reexam vacated                                                                                            37

  6. Total examiner denials (includes denials reversed by Director)…………........................                                           1067
             a. Patent owner requester                                                                                           665       62%
             b. Third party requester                                                                                            621       58%

  7. Overall reexamination pendency (Filing date to certificate issue date)........................
             a. Average pendency                                                                                                 22.3 (mos.)
             b. Median pendency                                                                                                  15.9 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
data as of 9/30/2014                                            1/3
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 15 of 27 PageID #: 9449



  8. Reexam certificate claim analysis:      Owner 3rd Party Comm'r
                                            Requester Requester Initiate              Overall

              a. All claims confirmed          6%         15%        0%                  22%
              b. All calims cancled            3%         9%         0%                  12%
              c. Claims changed                21%        44%        1%                  66%

  9. Total ex parte reexamination certificates issued (1981 – present) ………………………         10698
             a. Certificates with all claims confirmed                        2303         22%
             b. Certificates with all claims canceled                         1301         12%
             c. Certificates with claims changes                              7094         66%

  10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
           a. Certificates – PATENT OWNER REQUESTER                                        3256
                       a. All claims confirmed                                   685        21%
                       b. All calims cancled                                     289         9%
                       c. Claims changed                                        2282        70%
           b. Certificates – 3rd PARTY REQUESTER                                           7272
                       a. All claims confirmed                                  1600        22%
                       b. All calims cancled                                     967        13%
                       c. Claims changed                                        4705        65%
           c. Certificates – COMMISSIONER INITIATED REEXAM                                  170
                       a. All claims confirmed                                    18        11%
                       b. All calims cancled                                      45        26%
                       c. Claims changed                                         107        63%




1 Total decisions on requests does not include requests that have been vacated or are pending.

data as of 9/30/2014                                     2/3
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 16 of 27 PageID #: 9450


                                                                       United States Patent and Trademark Office
                                                                                        Commissioner for Patents
                                                                       United States Patent and Trademark Office
                                                                                                   P.O. Box 1450
                                                                                      Alexandria, VA 22313‐1450
                                                                                                  www.uspto.gov
                       Ex Parte Reexamination Filing Data ‐ September 30, 2013

     1. Total requests filed since start of Ex Parte reexam on 07/01/81.…………........................               12874
                a. By patent owner                                                                         3833      30%
                b. by other member of the public                                                           8874      69%
                c. By order of Commissioner                                                                 167       1%

     2. Number of Filings by dicipline
             a. Chemical Operation                                                                         3435      27%
             b. Electrical Operation                                                                       5001      39%
             c. Mechanical Operation                                                                       4234      33%
             d. Design Patents                                                                              204       2%

     3. Annual Ex Parte Reexam Filings
               Fiscal Yr. No      Fiscal Yr. No             Fiscal Yr. No         Fiscal Yr. No        Fiscal Yr. No
                  1981 78 (3 mos. 1989         243             1997      376         2005      524        2013      305
                  1982      187      1990      297             1998      350         2006      511
                  1983      186      1991      307             1999      385         2007      643
                  1984      189      1992      392             2000      318         2008      680
                  1985      230      1993      359             2001      296         2009      658
                  1986      232      1994      379             2002      272         2010      780
                  1987      240      1995      392             2003      392         2011      759
                  1988      268      1996      418             2004      441         2012      787

     4. Number known to be in litigation…………........................                                       4167      32%

     5. Decisions on requests…………........................                                                          12016
               a. No. granted                                                                            11013       92%
                      (1) By examiner                                                                    10891
                      (2) By Director (on petition)                                                        122
               b. No. denied                                                                              1003        8%
                      (1) By examiner                                                                      968
                      (2) Reexam vacated                                                                    35

     6. Total examiner denials (includes denials reversed by Director)…………........................                  1067
                a. Patent owner requester                                                                   498      47%
                b. Third party requester                                                                    606      57%

     7. Overall reexamination pendency (Filing date to certificate issue date)
                a. Average pendency                                                                        27.8 (mos.)
                b. Median pendency                                                                         20.1 (mos.)
1 Total decisions on requests does not include requests that have been vacated or are pending.
updated as of 11/22/13                                          1/2
     Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 17 of 27 PageID #: 9451



     8. Reexam certificate claim analysis:   Owner 3rd Party Comm'r
                                             Requeste Requeste Initiate             Overall

               a. All claims confirmed         6%        15%       0%                  21%
               b. All calims cancled           3%        8%        0%                  11%
               c. Claims changed               21%       40%       1%                  62%

     9. Total ex parte reexamination certificates issued (1981 – present) ……………………      9991
                a. Certificates with all claims confirmed                     2241       22%
                b. Certificates with all claims canceled                      1205       12%
                c. Certificates with claims changes                           6545       66%

     10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
              a. Certificates – PATENT OWNER REQUESTER                                 3279
                          a. All claims confirmed                              682       21%
                          b. All calims cancled                                283        9%
                          c. Claims changed                                   2239       68%
              b. Certificates – 3rd PARTY REQUESTER                                    7174
                          a. All claims confirmed                             1541       21%
                          b. All calims cancled                                882       12%
                          c. Claims changed                                   4201       59%
              c. Certificates – COMMISSIONER INITIATED REEXAM                            164
                          a. All claims confirmed                               18       11%
                          b. All calims cancled                                 40       24%
                          c. Claims changed                                    105       64%




1 Total decisions on requests does not include requests that have been vacated or are pending.

11/25/2013                                               2/2
 Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 18 of 27 PageID #: 9452


                                                     United States Patent and Trademark Office
                                                                                       Commissioner for Patents
                                                                      United States Patent and Trademark Office
                                                                                                  P.O. Box 1450
                                                                                     Alexandria, VA 22313‐1450
                                                                                                www.uspto.gov

                            Ex Parte Reexamination Filing Data ‐ September 30, 2012

1. Total requests filed since start of ex parte reexam on 07/01/81.…………........................                          12569
            a. By patent owner                                                          3872                              31%
            b. by other member of the public                                            8532                              68%
            c. By order of Commissioner                                                   165                             1%

2. Number a. Chemical Operation                                                                                 3373     27%
          b. Electrical Operation                                                                               4831     38%
          c. Mechanical Operation                                                                               4178     33%
          d. Design Patents                                                                                      187      1%

3. Annual Ex Parte Reexam Filings
           Fiscal Yr. No        Fiscal Yr. No                              Fiscal Yr. No                 Fiscal Yr.       No
              1981 78 (3 mos.) 1989           243                             1997       376                2005          524
              1982       187       1990       297                             1998       350                2006          511
              1983       186       1991       307                             1999       385                2007          643
              1984       189       1992       392                             2000       318                2008          680
              1985       230       1993       359                             2001       296                2009          658
              1986       232       1994       379                             2002       272                2010          780
              1987       240       1995       392                             2003       392                2011          759
              1988       268       1996       418                             2004       441                2012          788

4. Number known to be in litigation…………..............................................…………                    3994        32%

5. Decisions on requests…………..........................................................................................   11737
            a. No. granted…………......................................................................... 10755             92%
                    (1) By examiner                                                                        10762
                    (2) By Director (on petition)                                                            122
            b. No. denied…………..........................................................................      982          8%
                    (1) By examiner                                                                          961
                    (2) Reexam vacated                                                                        35
6. Total examiner denials (includes denials reversed by Director)…………........................                            1078
            a. Patent owner requester                                                                        496         46%
            b. Third party requester                                                                         582         54%

7. Overall reexamination pendency (Filing date to certificate issue date)
            a. Average pendency                                                                              27.9        (mos.)
            b. Median pendency                                                                               20.5        (mos.)




                                                                            1
 Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 19 of 27 PageID #: 9453


8. Reexam certificate claim analysis:      Owner     3rd Party Comm'r
                                           Requester Requester Initiate                  Overall

           a. All claims confirmed            21%          22%      11%                   21%
           b. All calims cancled              8%           12%      24%                   11%
           c. Claims changed                  71%          66%      65%                   68%

9. Total ex parte reexamination certificates issued (1981 – present) ………………………            9328
            a. Certificates with all claims confirmed                        2029         22%
            b. Certificates with all claims canceled                         1063         11%
            c. Certificates with claims changes                              6236         67%

10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
          a. Certificates – PATENT OWNER REQUESTER                                         3176
                       a. All claims confirmed                                  669        21%
                       b. All calims cancled                                    280         9%
                       c. Claims changed                                       2227        70%
          b. Certificates – 3rd PARTY REQUESTER                                            6026
                       a. All claims confirmed                                 1348        22%
                       b. All calims cancled                                    745        12%
                       c. Claims changed                                       3933        65%
          c. Certificates – COMMISSIONER INITIATED REEXAM                                   164
                       a. All claims confirmed                                   18        11%
                       b. All calims cancled                                     38        23%
                       c. Claims changed                                        108        66%




                                                       2
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 20 of 27 PageID #: 9454




                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                      Commissioner for Patents
                                                                                      United States Patent and Trademark Office
                                                                                                                  P.O. Box 1450
                                                                                                     Alexandria, VA 22313-1450
                                                                                                               www.uspto.gov


                           Ex Parte Reexamination Filing Data - September 30, 2011

         1.     Total requests filed since start of ex parte reexam on 07/01/81 .................................... 117821
                   a. By patent owner                                                                                     3801                  33%
                   b. By other member of public                                                                           7815                  66%
                   c. By order of Commissioner                                                                             166                   1%

         2.     Number of filings by discipline
                   a.    Chemical Operation                                                                               3211             27%
                   b.    Electrical Operation                                                                             4405             37%
                   c.    Mechanical Operation                                                                             3987             34%
                   d.    Design Patents                                                                                    179              2%

         3.     Annual Ex Parte Reexam Filings
                Fiscal Yr.    No.               Fiscal Yr. No.            Fiscal Yr.     No.         Fiscal Yr.                  No.
                 1981          78 (3 mos.)       1989      243             1997          376         2005                        524
                 1982         187                1990      297             1998          350         2006                        511
                 1983         186                1991      307             1999          385         2007                        643
                 1984         189                1992      392             2000          318         2008                        680
                 1985         230                1993      359             2001          296         2009                        658
                 1986         232                1994      379             2002          272         2010                        780
                 1987         240                1995      392             2003          392         2011                        759
                 1988         268                1996      418             2004          441
         4.     Number known to be in litigation...….……................... .3894……………33%               ...........




         5.     Decisions on requests…………………………………………………………………..11262
                a. No. granted…………………………………………………… 10333…………... 92%                                   …..                              ......




                     (1) By examiner                                                                        10213
                     (2) By Director (on petition)                                                            120
                b. No. denied …………………………………………………………929…………......8%
                     (1) By examiner                                                                                      894
                     (2) Reexam vacated                                                                                    35


              1
                Of the requests received in FY 2011, 22 requests have not yet been accorded a filing date, and preprocessing of
     35 requests was terminated for failure to comply with the requirements of 37 CFR 1.510. See Clarification of Filing Date
     Requirements for Ex Parte and Inter Partes Reexamination Proceedings, Final Rule, 71 Fed. Reg. 44219 (August 4, 2006).




                                                                 1
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 21 of 27 PageID #: 9455




        6.   Total examiner denials (includes denials reversed by Director)………….........................1014

             a. Patent owner requester                                                476             47%
             b. Third party requester                                                 538             53%

        7.   Overall reexamination pendency (Filing date to certificate issue date)

             a. Average pendency                                                      25.6 (mos.)
             b. Median pendency                                                       19.9 (mos.)
        8.   Reexam certificate claim analysis:        Owner        3rd Party      Comm’r
                                                       Requester    Requester      Initiated        Overall
             a.   All claims confirmed                   21%          24%              11%           23%
             b.   All claims cancelled                    9%          12%              23%           11%
             c.   Claims changes                         70%          64%              66%           66%
        9.   Total ex parte reexamination certificates issued (1981 – present) ………………………8578
             a. Certificates with all claims confirmed                                 1943          23%
             b. Certificates with all claims canceled                                   974          11%
             c. Certificates with claims changes                                       5661          66%
        10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
             a.   Certificates – PATENT OWNER REQUESTER …………………………………..3040
                  (1) All claims confirmed                                              651          21%
                  (2) All claims canceled                                               264          9%
                  (3) Claim changes                                                    2125          70%

             b.   Certificates – 3rd PARTY REQUESTER …………………………………………..5380
                  (1) All claims confirmed                                            1274           24%
                  (2) All claims canceled                                              674           12%
                  (3) Claim changes                                                   3432           64%
             c.   Certificates – COMMISSIONER INITIATED REEXAM ………….…..……….....158
                  (1) All claims confirmed                                               18          11%
                  (2) All claims canceled                                                36          23%
                  (3) Claim changes                                                     104          66%




                                                   2
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 22 of 27 PageID #: 9456




                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                              Commissioner for Patents
                                                                                              United States Patent and Trademark Office
                                                                                                                          P.O. Box 1450
                                                                                                             Alexandria, VA 22313-1450
                                                                                                                    www.uspto.gov



                           Ex Parte Reexamination Filing Data - September 30, 2010

         1.     Total requests filed since start of ex parte reexam on 07/01/81................................... 11023 1
                   a. By patent owner                                                                                       3697          34%
                   b. By other member of public                                                                             7161          65%
                   c. By order of Commissioner                                                                               165           1%

         2.     Number of filings by discipline
                   a.    Chemical Operation                                                                                 3068          28%
                   b.    Electrical Operation                                                                               4010          36%
                   c.    Mechanical Operation                                                                               3771          34%
                   d.    Design Patents                                                                                      174           2%

         3.     Annual Ex Parte Reexam Filings
                Fiscal Yr.    No.               Fiscal Yr. No.            Fiscal Yr.     No.          Fiscal Yr.                   No.
                 1981         78 (3 mos.)        1989      243             1997          376          2005                         524
                 1982         187                1990      297             1998          350          2006                         511
                 1983         186                1991      307             1999          385          2007                         643
                 1984         189                1992      392             2000          318          2008                         680
                 1985         230                1993      359             2001          296          2009                         658
                 1986         232                1994      379             2002          272          2010                         780
                 1987         240                1995      392             2003          392
                 1988         268                1996      418             2004          441
         4.     Number known to be in litigation…………...…….……................... .3568……………32%                 ...........




         5.     Decisions on requests…………………………………………………………………..10495
                a. No. granted…………………………………………………… …9648………….... 92%                                    …..                               ......




                     (1) By examiner                                                                                        9534
                     (2) By Director (on petition)                                                                           114
                b. No. denied …………………………………………………………847…………......8%
                     (1) By examiner                                                                                         812
                     (2) Reexam vacated                                                                                       35


              1
                Of the requests received in FY 2010, 16 requests have not yet been accorded a filing date, and preprocessing of
     80 requests was terminated for failure to comply with the requirements of 37 CFR 1.510. See Clarification of Filing Date
     Requirements for Ex Parte and Inter Partes Reexamination Proceedings, Final Rule, 71 Fed. Reg. 44219 (August 4, 2006).




                                                                 1
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 23 of 27 PageID #: 9457




        6.   Total examiner denials (includes denials reversed by Director)………….........................926

             a. Patent owner requester                                                451             49%
             b. Third party requester                                                 475             51%

        7.   Overall reexamination pendency (Filing date to certificate issue date)

             a. Average pendency                                                      25.5 (mos.)
             b. Median pendency                                                       20.0 (mos.)
        8.   Reexam certificate claim analysis:        Owner        3rd Party      Comm’r
                                                       Requester    Requester      Initiated        Overall
             a.   All claims confirmed                   22%          25%             12%             23%
             b.   All claims cancelled                    8%          13%             23%             12%
             c.   Claims changes                         70%          62%             65%             65%
        9.   Total ex parte reexamination certificates issued (1981 – present) ………………………7782
             a. Certificates with all claims confirmed                                1817           23%
             b. Certificates with all claims canceled                                  893           12%
             c. Certificates with claims changes                                      5072           65%
        10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
             a.   Certificates – PATENT OWNER REQUESTER …………………………………..2947
                  (1) All claims confirmed                                              638          22%
                  (2) All claims canceled                                               251          8%
                  (3) Claim changes                                                    2058          70%

             b.   Certificates – 3rd PARTY REQUESTER …………………………………………..4681
                  (1) All claims confirmed                                            1161           25%
                  (2) All claims canceled                                              607           13%
                  (3) Claim changes                                                   2913           62%
             c.   Certificates – COMMISSIONER INITIATED REEXAM ………….…..……….....154
                  (1) All claims confirmed                                               18          12%
                  (2) All claims canceled                                                35          23%
                  (3) Claim changes                                                     101          65%




                                                   2
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 24 of 27 PageID #: 9458




                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                       Commissioner for Patents
                                                                                       United States Patent and Trademark Office
                                                                                                                   P.O. Box 1450
                                                                                                      Alexandria, VA 22313-1450
                                                                                                                www.uspto.gov



                           Ex Parte Reexamination Filing Data - September 30, 2009

         1.     Total requests filed since start of ex parte reexam on 07/01/81................................... 10243 1
                   a. By patent owner                                                                                      3634         35%
                   b. By other member of public                                                                            6444         63%
                   c. By order of Commissioner                                                                              165          2%

         2.     Number of filings by discipline
                   a.    Chemical Operation                                                                                2931         29%
                   b.    Electrical Operation                                                                              3596         35%
                   c.    Mechanical Operation                                                                              3554         34%
                   d.    Design Patents                                                                                     162          2%

         3.     Annual Ex Parte Reexam Filings
                Fiscal Yr.    No.               Fiscal Yr. No.            Fiscal Yr.      No.         Fiscal Yr.                  No.
                 1981         78 (3 mos.)        1989      243             1997           376         2005                        524
                 1982         187                1990      297             1998           350         2006                        511
                 1983         186                1991      307             1999           385         2007                        643
                 1984         189                1992      392             2000           318         2008                        680
                 1985         230                1993      359             2001           296         2009                        658
                 1986         232                1994      379             2002           272
                 1987         240                1995      392             2003           392
                 1988         268                1996      418             2004           441
         4.     Number known to be in litigation…………...…….……................... .3221……………31%                ...........




         5.     Decisions on requests…………………………………………………………………...9833
                a. No. granted…………………………………………………… …9041………….... 92%                                   …..                              ......




                     (1) By examiner                                                                                       8928
                     (2) By Director (on petition)                                                                          113
                b. No. denied …………………………………………………………792…………......8%
                     (1) By examiner                                                                                        757
                     (2) Reexam vacated                                                                                      35


               1
                Of the requests received in FY 2009, 22 requests have not yet been accorded a filing date, and preprocessing of 41
     requests was terminated for failure to comply with the requirements of 37 CFR 1.510. See Clarification of Filing Date
     Requirements for Ex Parte and Inter Partes Reexamination Proceedings, Final Rule, 71 Fed. Reg. 44219 (August 4, 2006).




                                                                  1
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 25 of 27 PageID #: 9459




        6.   Total examiner denials (includes denials reversed by Director)………….........................870

             a. Patent owner requester                                                445             51%
             b. Third party requester                                                 425             49%

        7.   Overall reexamination pendency (Filing date to certificate issue date)

             a. Average pendency                                                      25.2 (mos.)
             b. Median pendency                                                       19.7 (mos.)
        8.   Reexam certificate claim analysis:        Owner        3rd Party      Comm’r
                                                       Requester    Requester      Initiated        Overall
             a.   All claims confirmed                   22%          26%             12%             25%
             b.   All claims cancelled                    8%          13%             23%             11%
             c.   Claims changes                         70%          61%             65%             64%
        9.   Total ex parte reexamination certificates issued (1981 – present) ………………………7089
             a. Certificates with all claims confirmed                                1725           25%
             b. Certificates with all claims canceled                                  807           11%
             c. Certificates with claims changes                                      4557           64%
        10. Reexam claim analysis – requester is patent owner or 3rd party or Commissioner initiated.
             a.   Certificates – PATENT OWNER REQUESTER …………………………………..2827
                  (1) All claims confirmed                                              625          22%
                  (2) All claims canceled                                               233           8%
                  (3) Claim changes                                                    1969          70%

             b.   Certificates – 3rd PARTY REQUESTER …………………………………………..4111
                  (1) All claims confirmed                                            1082           26%
                  (2) All claims canceled                                              540           13%
                  (3) Claim changes                                                   2489           61%
             c.   Certificates – COMMISSIONER INITIATED REEXAM ………….…..……….....151
                  (1) All claims confirmed                                               18          12%
                  (2) All claims canceled                                                34          23%
                  (3) Claim changes                                                      99          65%




                                                   2
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 26 of 27 PageID #: 9460




                          UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                 Commissioner for Patents
                                                                                 United States Patent and Trademark Office
                                                                                                             P.O. Box 1450
                                                                                                Alexandria, VA 22313-1450
                                                                                                          www.uspto.gov



                           Ex Parte Reexamination Filing Data - September 30, 2008

         1.       Total requests filed since start of ex partes reexam on 07/01/81 .................................. 9585 1
                     a. By patent owner                                                                                   3567             37%
                     b. By other member of public                                                                         5853             61%
                     c. By order of Commissioner                                                                           165              2%

         2.       Number of filings by discipline
                     a.    Chemical Operation                                                                             2811               29%
                     b.    Electrical Operation                                                                           3261               34%
                     c.    Mechanical Operation                                                                           3357               35%
                     d.    Design Patents                                                                                  156                2%

         3.       Annual Ex Parte Reexam Filings
                  Fiscal Yr.   No.              Fiscal Yr. No.            Fiscal Yr.     No.         Fiscal Yr.                  No.
                   1981        78 (3 mos.)       1989      243              1997         376         2005                        524
                   1982        187               1990      297              1998         350         2006                        511
                   1983        186               1991      307              1999         385         2007                        643
                   1984        189               1992      392              2000         318         2008                        680
                   1985        230               1993      359              2001         296
                   1986        232               1994      379              2002         272
                   1987        240               1995      392             2003          392
                   1988        268               1996      418              2004         441
         4.       Number known to be in litigation…………...…….……................... .2849…….….......30%       ...........                .




         5.       Decisions on requests…………………………………………………………………...9219
                  a. No. granted…………………………………………………… …8467………….... 92%                                …..                                  ......




                      (1) By examiner                                                                                     8354
                      (2) By Director (on petition)                                                                        113
                  b. No. denied …………………………………………………………752…………......8%
                      (1) By examiner                                                                                      717
                      (2) Reexam vacated                                                                                    35

              1
               Of the requests received in FY 2008, 7 requests have not yet been accorded a filing date, and preprocessing
     of 15 requests was terminated for failure to comply with the requirements of 37 CFR 1.510. See Clarification of Filing
     Date Requirements for Ex Parte and Inter Partes Reexamination Proceedings, Final Rule, 71 Fed. Reg. 44219 (August
     4, 2006).




                                                               1
Case 2:20-cv-00281-JRG Document 207-3 Filed 08/23/21 Page 27 of 27 PageID #: 9461




        6.   Total examiner denials (includes denials reserved by Director)………….........................830

             a. Patent owner requester                                                441             53%
             b. Third party requester                                                 389             47%

        7.   Overall reexamination pendency (Filing date to certificate issue date)

             a. Average pendency                                                      24.5 (mos.)
             b. Median pendency                                                       19.0 (mos.)
        8.   Reexam certificate claim analysis:       Owner         3rd Party      Comm’r
                                                      Requester     Requester      Initiated        Overall
             a.   All claims confirmed                   22%          28%             12%             25%
             b.   All claims cancelled                    8%          13%             21%             11%
             c.   Claims changes                         70%          59%             67%             64%
        9. Total ex parte reexamination certificates issued (1981 – present) ………………………6457
             a. Certificates with all claims confirmed                                1624           25%
             b. Certificates with all claims canceled                                  721           11%
             c. Certificates with claims changes                                      4112           64%
        10. Reexam claim analysis – requester is patent owner or 3rd party; or Comm’r initiated.
             a.   Certificates – PATENT OWNER REQUESTER …………………………………..2722
                  (1) All claims confirmed                                             611           22%
                  (2) All claims canceled                                              214            8%
                  (3) Claim changes                                                   1897           70%

             b.   Certificates – 3rd PARTY REQUESTER …………………………………………..3588
                  (1) All claims confirmed                                             995           28%
                  (2) All claims canceled                                              476           13%
                  (3) Claim changes                                                   2117           59%
             c.   Certificates – COMM’R INITIATED REEXAM …………………….………….....147
                  (1) All claims confirmed                                              18           12%
                  (2) All claims canceled                                               31           21%
                  (3) Claim changes                                                     98           67%




                                                  2
